
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


SEVERANCE AND
CHANGE OF CONTROL AGREEMENT


        This Amended and Restated Severance and Change of Control Agreement
("Agreement") is effective as of August 4, 2008, between Kratos Defense &
Security Solutions, Inc. (the "Company") and Laura Siegal ("Siegal"), as
approved by the Company's Board Compensation Committee.

        A.    Siegal is presently employed as Vice President & Controller of the
Company.

        B.    The Company and Siegal entered into the original Severance and
Change of Control Agreement, dated as of July             , 2007 (the "Original
Agreement") to (i) provide for the payment of severance compensation to Siegal
upon a termination without Cause, or (ii) in the event of a Change of Control,
as defined herein.

        C.    As consideration for Siegal's agreement to continue her duties and
responsibilities in her role as Chief Financial Officer, the Company and Siegal
desire to amend the Original Agreement to (i) make changes to comply with
Section 409A of the Code, and (ii) to give Siegal additional protection if there
is a Change of Control of the Company as set forth in
paragraph            hereof.

        Therefore, in consideration of the promises and the mutual covenants
contained below, and for other good and valuable consideration, receipt of which
is hereby acknowledged, the parties agree as follows:

        1.    Vesting Upon Change of Control.    Upon the closing of a
transaction that constitutes a Change of Control (as defined in paragraph 3(a)
below), the vesting of 50% of all stock options, stock appreciation rights,
restricted stock units and any other equity awards granted to Siegal under the
Company's equity incentive plans that as of the date of such Change of Control
remain unvested shall accelerate, to the extent permissible by law,
notwithstanding and in addition to any existing vesting provisions set forth in
the applicable equity award agreement and/or the Company equity incentive plan.
On the one year anniversary of such Change of Control or upon a Triggering Event
(as defined in paragraph 3(b) below), whichever occurs sooner, the remaining
unvested portion of any outstanding equity awards shall immediately vest.

        2.    Severance Payments.    

        (a)   If Siegal is (x) terminated without Cause (as defined in
paragraph 3(c) below) prior to a Change of Control or (y) terminates as a result
of a Triggering Event (as defined in paragraph 3(b) below) after a Change of
Control (as defined in paragraph 3(a) below), then Siegal will be entitled to
receive in satisfaction of all obligations (other than as provided in
paragraph 1 above) that the Company may have to Siegal: (i) in the case of
clause (x) hereof, severance compensation equal to nine (9) months of her base
salary then in effect; or in the case of clause (y) hereof, severance
compensation equal to nine (9) months of her base salary plus her maximum
potential bonus amount for nine (9) months; in either case, less applicable
taxes and withholding; and, if needed by Siegal, (ii) her then-current health
insurance coverage, at the then current employee cost, during the nine (9) month
period following a termination in the case of clause (x) or during the nine
(9) month period following a resignation in the case of clause (y). Such
benefits will be provided for the nine (9) month period following the date of
Siegal's termination. In addition, in the event that Siegal is terminated
without Cause, the vesting of 100% of all stock options, stock appreciation
rights, restricted stock units and any other equity awards granted to Siegal
under the Company's equity incentive plans that as of the date of such
termination remain unvested shall accelerate, to the extent permissible by law,
notwithstanding and in addition to any existing vesting provisions set forth in
the applicable equity award agreement and/or the Company equity incentive plan.
The foregoing severance compensation, health insurance coverage and acceleration
of vesting will be conditioned upon Siegal's execution of a separation agreement
with a release of claims reasonably satisfactory to the Company and such cash
severance compensation shall be paid in a

--------------------------------------------------------------------------------



single lump sum payment within thirty (30) days following Siegal's execution of
such separation agreement.

        (b)   Notwithstanding any other provision of this Agreement to the
contrary, if Siegal is a "specified employee" within the meaning of Section 409A
of the Code and the related guidance ("Section 409A") at the time of Siegal's
separation from service, then only that portion of the severance and benefits
set forth in paragraph 2(a) above, together with any other severance payments or
benefits, that may be considered deferred compensation under Section 409A, which
(when considered together) do not exceed the Section 409A Limit (as defined
below) and which qualify as separation pay under Treasury Regulation
Section 1.409A-1(b)(9)(iii), may be paid within the first six (6) months
following Siegal's separation from service in accordance with paragraph 2(a)
above or (for payments or benefits not provided under this Agreement) with the
payment schedule applicable to each such other payment or benefit. Otherwise,
the portion of the severance and benefits provided under this Agreement,
together with any other severance payments or benefits that may be considered
deferred compensation under Section 409A, that would otherwise be payable within
the six (6) month period following Siegal's separation from service will accrue
during such six (6) month period and will be paid in a lump sum on the date six
(6) months and one (1) day following the date of Siegal's separation from
service (or the next business day if such date is not business day). All
remaining severance payments and benefits will be payable in accordance with the
payment schedule applicable to such payments or benefits. For purposes of this
Agreement, "Section 409A Limit" means the lesser of two (2) times: (i) the sum
of Siegal's annualized compensation based upon the annual rate of pay for
services provided to the Company for the taxable year of Siegal preceding the
taxable year of Siegal's separation from service from the Company as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any related
Internal Revenue Service guidance; or (ii) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which such separation from service occurs.

        3.    Definition of Change of Control and Triggering Event.    

        (a)   A Change of Control means: (i) the acquisition by an individual
person or entity or a group of individuals or entities acting in concert,
directly or indirectly, through one transaction or a series of transactions, of
more than 50% of the outstanding voting securities of the Company; (ii) a merger
or consolidation of the Company with or into another entity after which the
stockholders of the Company immediately prior to such transaction hold less than
50% of the voting securities of the surviving entity; (iii) any action or event
that results in the Board of Directors consisting of fewer than a majority of
Incumbent Directors ("Incumbent Directors" shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination);
or (iv) a sale of all or substantially all of the assets of the Company.

        (b)   A Triggering Event means (i) Siegal's termination from employment
by the Company without Cause; (ii) a material change in the nature of Siegal's
role or job responsibilities so that Siegal's job duties and responsibilities
after the Change of Control, when considered in their totality as a whole, are
substantially different in nature from the job duties Siegal performed
immediately prior to the Change of Control; or (iii) the relocation of Siegal's
principal place of work to a location of more that thirty (30) miles from the
location Siegal was assigned to immediately prior to the Change of Control;
provided, however, in the case of a Triggering Event described in clause (ii) or
(iii) hereof, such condition shall not exist unless Siegal provides written
notice to the Company within ninety (90) days of its initial existence and the
Company does not cure such condition within thirty (30) days from the date it
receives such notice from Siegal. In addition, no Triggering Event will be
deemed to have occurred unless Siegal separates from service within twelve
(12) months from the date such Triggering Event initially occurs.

--------------------------------------------------------------------------------



        (c)   "Cause" means (i) acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of Siegal with respect to
Siegal's obligations or otherwise relating to the business of the Company;
(ii) Siegal's material breach of this Agreement or the Company's standard form
of confidentiality agreement; (iii) Siegal's conviction or entry of a plea of
nolo contendere for fraud, misappropriation or embezzlement, or any felony or
crime of moral turpitude; (iv) Siegal's failure to perform her duties and
responsibilities as Vice President and Corporate Controller to the reasonable
satisfaction of the Board after being provided with notice thereof and thirty
(30) days opportunity to remedy such failure; and (v) Siegal's willful neglect
of duties or poor performance. Notwithstanding the foregoing, a termination
under subsection (v) shall not constitute a termination for "Cause" unless the
Company has first given Siegal written notice of the offending conduct (such
notice shall include a description of remedial actions that the Company
reasonably deems appropriate to cure such offending conduct) and a thirty
(30) day opportunity to cure such offending conduct. In the event the Company
terminates Siegal's employment under subsection (v), the Company agrees to
participate in binding arbitration, if requested by Siegal, to determine whether
the cause for termination was willful neglect of duties or poor performance as
opposed to some other reason that does not constitute Cause under this
Agreement.

        4.    General Provisions.    Except as set forth in this Agreement, the
terms of the Offer Letter remain unchanged. Nothing in this Agreement is
intended to change the at-will nature of Siegal's employment with the Company.
This Agreement and the Offer Letter, including the Additional Terms and
Conditions attached thereto and the Proprietary Information and Innovations
Agreement signed by Siegal, constitute the entire agreement between Siegal and
the Company with respect to Siegal's employment with the Company, and supersedes
and replaces the Original Agreement in its entirety. No amendment or
modification of the terms or conditions of this Agreement shall be valid unless
in writing and signed by the parties.

        5.    Compliance with Section 409A of the Code.    This Agreement is
intended to comply with Section 409A of the Code (or any regulations or rulings
thereunder), and shall be construed and interpreted in accordance with such
intent. Notwithstanding anything to the contrary in this Agreement, the Company,
in the exercise of its sole discretion and without the consent of Siegal, may
amend or modify this Agreement in any manner in order to meet the requirements
of Section 409A of the Code as amplified by any Internal Revenue Service or U.S.
Treasury Department guidance. Any provision of this Agreement that would cause
the payment of any benefit to fail to satisfy Section 409A of the Code shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder). Siegal is encouraged to consult a tax
adviser regarding the potential impact of Section 409A of the Code.

        6.    Parachute Payment Excise Tax.    

        (a)   In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) to Siegal for Siegal's benefit, paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise in connection with, or arising out of, the Siegal's employment with
the Company or a Change of Control (a "Payment" or "Payments"), would be subject
to the excise tax imposed by Code Section 4999, or any interest or penalties are
incurred by Siegal with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the "Excise Tax"), then Siegal will be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by Siegal of
all taxes (including any interest or penalties (other than interest and
penalties imposed by reason of Siegal's failure to file timely a tax return or
pay taxes shown due on Siegal's return) imposed with respect to such taxes and
the Excise Tax), including any Excise Tax imposed upon the Gross-Up Payment,
Siegal retains an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon the Payments.

--------------------------------------------------------------------------------



        (b)   An initial determination as to whether a Gross-Up Payment is
required pursuant to this Agreement and the amount of such Gross-Up Payment
shall be made by the Company. the Company shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation, to Siegal within fifteen (15) days of the date of Siegal's
termination, if applicable, or such other time as requested by Siegal (provided
Siegal reasonably believes that any of the Payments may be subject to the Excise
Tax). If requested by the Siegal, the Company shall furnish Siegal, at the
Company's expense, with an opinion reasonably acceptable to Siegal from the
Company's accounting firm (or an accounting firm of equivalent stature
reasonably acceptable to Siegal) that there is a reasonable basis for the
Determination. Any Gross-Up Payment determined pursuant to this paragraph 6
shall be paid by the Company to Siegal within five (5) days of receipt of the
Determination.

        (c)   As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that a Gross-Up Payment (or a portion
thereof) will be paid which should not have been paid (an "Excess Payment") or a
Gross-Up Payment (or a portion thereof) which should have been paid will not
have been paid (an "Underpayment").

        (d)   An Underpayment shall be deemed to have occurred (A) upon notice
(formal or informal) to Siegal from any governmental taxing authority that
Siegal's tax liability (whether in respect of Siegal's current taxable year or
in respect of any prior taxable year) may be increased by reason of the
imposition of the Excise Tax on a Payment or Payments with respect to which the
Company has failed to make a sufficient Gross-Up Payment, (B) upon a
determination by a court, or (C) by reason of determination by the Company
(which shall include the position taken by the Company, together with its
consolidated group, on its federal income tax return). If an Underpayment
occurs, Siegal shall promptly notify the Company and the Company shall promptly,
but in any event at least five (5) days prior to the date on which the
applicable government taxing authority has requested payment, pay to Siegal an
additional Gross-Up Payment equal to the amount of the Underpayment plus any
interest and penalties (other than interest and penalties imposed by reason of
Siegal's failure to file timely a tax return or pay taxes shown due on Siegal's
return) imposed on the Underpayment.

        (e)   An Excess Payment shall be deemed to have occurred upon a Final
Determination (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or portion thereof) with respect to which Siegal had
previously received a Gross-Up Payment. A "Final Determination" shall be deemed
to have occurred when Siegal has received from the applicable government taxing
authority a refund of taxes or other reduction in Siegal's tax liability by
reason of the Excise Payment and upon either (A) the date a determination is
made by, or an agreement is entered into with, the applicable governmental
taxing authority which finally and conclusively binds Siegal and such taxing
authority, or in the event that a claim is brought before a court of competent
jurisdiction, the date upon which a final determination has been made by such
court and either all appeals have been taken and finally resolved or the time
for all appeals has expired or (B) the statute of limitations with respect to
Siegal's applicable tax return has expired. If an Excess Payment is determined
to have been made, the amount of the Excess Payment shall be repaid by Siegal to
the Company unless, and only to the extent that, the repayment would either
reduce the amount on which Siegal is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999.

        (f)    Notwithstanding anything contained in this Agreement to the
contrary, in the event that, according to the Determination, an Excise Tax will
be imposed on any Payment or Payments, the

--------------------------------------------------------------------------------






Company shall pay to the applicable government taxing authorities, as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.

    Laura Siegal
Dated:
 
  


--------------------------------------------------------------------------------


 
 
Kratos Defense & Security Solutions, Inc.
Dated:
 
By:
 
  


--------------------------------------------------------------------------------

Eric DeMarco, Chief Executive Officer


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



SEVERANCE AND CHANGE OF CONTROL AGREEMENT
